Motion Granted and Order filed February 22, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00146-CV
                                  ____________

 IN RE Y. GINA LISITSA AND LISITSA LAW CORPORATION, Relators


                         ORIGINAL PROCEEDING
                             WRIT OF MANDMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-51599

                                    ORDER

      On February 22, 2013, relators filed a petition for writ of mandamus. See
Tex. Gov't Code Ann. § 22.221. Relators ask this Court to order The Honorable
Joseph J. Halbach, Jr., Judge of the 333rd District Court of Harris County, Texas,
to vacate his order dated February 20, 2013, entered in trial court cause number
2011-51599, styled Florina Flit v. Y. Gina Lisitsa and Lisitsa Law Corporation.
Relators claim the trial court abused its discretion in denying defendant’s motion
for protection of Bank of America records. Relators also filed an emergency
motion to stay.
         It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10. The motion is
granted.

         We therefore ORDER that the February 20, 2013 order of the court below be
stayed in trial court cause number 2011-51599, styled Florina Flit v. Y. Gina
Lisitsa and Lisitsa Law Corporation. Such order is stayed until final decision by
this Court of relator's petition for writ of mandamus, or until further orders of this
Court.

         Real party in interest, Florina Flit, is requested to file a response to the
petition for writ of mandamus within ten (10) days of the date of this order.



                                           PER CURIAM



Panel consists of Justices Christopher and McCally (Jamison, J. not participating).